DETAILED ACTION 
The present application, filed on 7/3/2019 is being examined under the AIA  first inventor to file provisions. 

The prosecution of this application has been transferred to a different examiner. 

The following is a final Office Action in response to Applicant’s amendments filed on 4/25/2022. 
a.  Claims 1, 3, 5, 7-9, 14, 16 are amended
b.  Claims 2, 4, 11, 13, 15 are cancelled

Overall, Claims 1, 3, 5-10, 12, 14, 16 are pending and have been considered below.     


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b) paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). Examiner argues against to using proper nouns, acronyms, abbreviations and trademarks in the claims. Although the meaning of these terms is currently known, that meaning can change over time, rendering the claims indefinite.

Claims 1, 3, 5-10, 12, 14, 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or the applicant regards as the invention. Such a claim is not sufficiently precise to provide competitors with an accurate determination of the 'metes and bounds' of the protection involved (IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); Ex parte Lyell, 17 USPQ2d 1548). 
Claims 1, 7 recite the Acronyms “AP” and “GPS” without disclosing their meaning before they are used for the first time.

The remainder of the claims are rejected by virtue of dependency


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 5-6, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Avegliano et al. (US 2018/0268440), in view of Abou-Rizk et al. (US 8,510,773), in further view of Higgins et al. (US 2010/0179874), in further view of Steiner et al. (US 2012/0213420). 
Regarding Claim 1 – Avegliano discloses: A service device comprising: 
	a processor configured to control operations to provide an advertisement {see at least [0054] The hardware processor 502 may generate a sequence of multimedia content 516 based on the user's emotional state and the user profile [0060] processor 12 may include a module 30 that performs the methods described herein}; 	a communication device configured to communicate with a subscriber terminal, wherein the subscriber terminal is external to the service device and the subscriber terminal is a … , and the device is configured to receive, from the subscriber terminal, location information of the subscriber terminal {see at least [0039] the system may identify public rendering devices available at the customer's current location. For example, a location or locations in the area where one or more devices [subscriber terminal] are installed may be identified by accessing a specification that defines where such devices [subscriber terminal] are in the area. For example, a financial center or bank may have a list with the Internet Protocol (IP) addresses and geo-location of displays it owns to where multimedia contents can be broadcasted. Examples of such devices may include a television or computer with display screens. Whether a public rendering device is located or installed within a defined distance of the customer's current location may be determined to identify one or more available devices [0054] The hardware processor 502 [service device] may identify a rendering device 504 such as a display device [subscriber terminal] available at the user's location [FIG. 5] Rendering deice 504 is external to processor 502 [0032] FIGS. 1A and 1B show a diagram illustrating a method of the present disclosure in one embodiment. The method may be performed by one or more hardware processors, for example, coupled to a storage device. One or more hardware processors may connect to a communication network, for example, for communicating with other devices and/or processors. See also [0059]}; and 
	a memory configured to store at least one command executed through the processor {see at least [0060] The module 30 may be … loaded from memory 16, storage device 18}, 
	wherein the at least one command comprises: 
	an identification command configured to identify that the subscriber is located in a subscriber analysis area based on …; {see at least [0035] at 108, a user entering an area or premise of the enterprise (e.g., a financial center) may be detected [0039] At 120, the system and/or method may identify public rendering devices available at the customer's current location… a location or locations in the area where one or more devices are installed may be identified … [0040]-[0044] discloses multiple identification techniques applied after step 120, identifying subscriber terminal locations}; 
	an analysis command configured to analyze state information of the subscriber, …, based on a photographing image obtained by photographing the subscriber analysis area {see at least [0023] The image of the customer (e.g., facial image) is captured, for example, from a camera or footage from a surveillance system or like, and compared with a database of facial images, and the customer is automatically identified and recognized based on the comparison [0037] At 116, the system and/or method may continuously track the customer in the premises of the [subscriber analysis] area (e.g., the financial center). For example, the system may analyze via visual computing images captured by one or more cameras to determine the customer's emotional data [state information] [0054] hardware processor 502 may continuously capture facial expression images of the user 510 via a sensor device 512, for example, a camera. The hardware processor 502 may continuously detect the user's emotional state [information] based on the facial expression images} and 
	to provide, to the subscriber terminal, an advertisement according to the analyzed state information {see at least [0054] The system may include… a rendering device 504 such as a display device [subscriber terminal] coupled to the hardware process [0018] multimedia presentations (e.g., financial advertisements) [0040] At 122, the system and/or method may automatically compute optimized sequence of multimedia content to display, for example, to a customer or a group of customers in the location. [0041] At 124 , the system and/or method may render the optimized sequence of multimedia content generated at 122, in public devices available in given location, for example, on the devices determined at 120 [0054] The hard ware processor 502 may generate a sequence of multimedia content 516 based on the user's emotional state and the user profile}; 
a designation command configured for:	analyzing another subscriber that approaches the subscriber within a threshold distance based on the photographing image …, {see at least [0051] the demand for a given profile (dp) is computed based on users that are at a given location in a certain point in time (in the example, users 1, 2 and 3 share the same space [0055] The hardware processor 502 may detect one or more other users 522 within a threshold distance of the display device. Responsive to detecting other user or users 522, the hardware processor 502 may determine emotional state of that user (or users) 522},	determining a correlation between the subscriber and the other subscriber {see at least [0051] FIG. 2C shows a data structure storing demand for profiles… For each profile (Pu), there is a weight. Each customer also has a current emotional state (E). In one embodiment, the demand for a given profile (d) is the sum of all customers' emotional state multiplied by that customer's weight for that profile. This demand (d) is then used to determine the multimedia content to be displayed. For instance, multimedia contents associated with demands of higher value may be played first, i.e., customer’s with correlated state information, such as a high stress level, will view the same advertisement selected on the basis of state information}, 	designating the subscriber and the other subscriber as a state-based advertisement group when the correlation between the subscriber and the other subscriber is determined, and providing, to the subscriber terminal, an advertisement based on state information of at least one of the subscriber and the other subscriber within the state-based advertisement group {see at least [FIGS. 2A-2C, 3-4] [0050] FIG. 2B shows a data structure storing customer's emotion level [state information] [0051] FIG. 2C shows a data structure storing demand for profiles… For each profile (Pu), there is a weight. Each customer also has a current emotional state (E). In one embodiment, the demand for a given profile (d) is the sum of all customers' emotional state multiplied by that customer's weight for that profile. This demand (d) is then used to determine the multimedia content to be displayed. For instance, multimedia contents associated with demands of higher value may be played first… the demand for a given profile (dp) is computed based on users that are at a given location in a certain point in time [designating a state-based advertisement group] (in the example, users 1, 2 and 3 share the same space) [0055] The hardware processor 502 may detect one or more other users 522 within a threshold distance of the display device. Responsive to detecting other user or users 522, the hardware processor 502 may determine emotional state of that user (or users) 522 and may generate the sequence of multimedia content based on the user's emotional state and the user profile, and the emotional state of that user (or users) 522 and associated profile. In one aspect, a variation or variations in one or more users' stress level measurement may dynamically change the compilation of personalized multimedia content}.

Avegliano does not disclose, however, Abou-Rizk discloses:  
	a communication device configured to communicate with a subscriber terminal, wherein the subscriber terminal is external to the service device, and the subscriber terminal is a device to be …, and the communication device is configured to receive, from the subscriber terminal, location information of the subscriber terminal {see at least [Col. 8, lines 65-67] “Embodiments of the inventive system may comprise features including: providing all necessary connections and agreements to deliver, create (i.e. sponsored SMS, MMS, etc.) and receive data, content, and advertising between carriers and publishers” [Col. 10, lines 18-27, 34-41] “[advertisers] may be provided with one or more interfaces 118 to a Verve ad management network module 122. Ad management module 122 is configured to select and serve targeted ads to users 140. This functionality may also be denoted herein as "AdCel" functionality. Selection is typically done to satisfy one or user customization criteria related to the user, such as providing an appropriate ad for a specific user based on a specific device and interest, at an appropriate time and location.”, “System 120 may also include one or more content and presentation modules 123 configured to extract appropriate content from one or more databases 120, reformat it according to requirements such as user device capabilities, user selections or preferences or other criteria, and facilitate sending it to the user's device through the associated carrier (130a-130d) and/or through other network providers 170 and/or through third party content delivery 160” [Col. 17, lines 33-35] “advertisement may be micro-targeted as it is input based on parameters such as network type, device capabilities, geographical/location information” [Col. 18, lines 39-42] “a location API (LBS) may be provided to allow the publishers through the Verve Platform to locate the mobile phone user and target them with specific information”} 

Avegliano and Abou-Rizk are analogous references, as both disclose detecting a location of a user/subscriber in a given area, and providing advertisements based on state information. Avegliano discloses a subscriber terminal which is external to a service device, the service device capable of receiving location information of the subscriber terminal. However, Avegliano fails to explicitly disclose that the service device has a communication unit able to perform these functions. Abou-Rizk discloses a system comprising a communication device/module capable of receiving location information of a subscriber terminal that is worn or carried by the subscriber. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abou-Rizk into Avegliano. Avegliano motivates the recitation of a communication unit, as they disclose subscriber terminals with IP addresses, geolocation features, as well as the capability to communicate between devices. It is well known to those in the art that such embodiments would not be possible without a communication unit, or the like. Combining Abou-Rizk’s communication unit would have yielded predictable results to one of ordinary skill in the art. Additionally, Abou-Rizk further motivates the combination by disclosing the advantages of a subscriber terminal carried by a subscriber. For example, Abou-Rizk discloses (Col. 8, lines 4-21) “it is clear that mobile phones offer some unique advantages over other modes of Internet content delivery such as via computers.”, “with the assistance of current and developing location technologies, real-time knowledge of users' locations makes location-based services much more attractive than previously used IP based geo-targeting. This allows for more direct and granular contacts with users where a user's location relative to an advertiser's products or services is important, thus making the advertiser's content immediately relevant and potentially compelling.” The claim would have been obvious because a person of ordinary skill in the art would have been motivated to modify Avegliano to achieve the claimed invention with a reasonable expectation of success.

Avegliano, Abu-Rizk does not disclose, however, Higgins discloses:  
	… device to be carried or worn by a subscriber … {see at least fig5, rc512, rc514, rc516, [0070]-[0072]}
	wherein the location information includes AP access information or GPS
information {see at least fig32, rc3202, [0195] information about the location of the user, GPS data, WiFi data (WiFi is an AP)} 
	… the AP access information or the GPS information of the subscriber terminal which is received from the subscriber terminal {see at least fig32, rc3202, [0195] information about the location of the user, GPS data, WiFi data (WiFi is an AP)} 
	… [subscriber] who is identified as being located in the subscriber analysis area … {see at least fig32, rc3002 information associated with a location of a user and/or an electronic device associated with the user}
wherein the photographing image is a photo of the subscriber analysis area obtained by a photographing device, and the service device is to receive the photo of the subscriber analysis area from the photographing device; and {see at least fig1, rc116, [0062] media object (reads on photo captured by photographic device) as imager, stream of images, relationship with person who captured the image (reads on photo of subscriber)}  
… obtained by photographing the subscriber analysis area {see at least fig1, rc116, [0062] media object (reads on photo captured by photographic device) as imager, stream of images, relationship with person who captured the image (reads on subscriber analysis area}
	analyzing another subscriber that approaches subscriber within a threshold distance based on photographing image {see at least [0086] FIG. 12, configuration 1200 includes capturing device, first person, second person, and optionally further persons. In configuration 1200, first person and second person are both in a field of capture of capturing device. Thus, in configuration 1200, second person is associated with a media object [photographing image] captured by capturing device by being captured in the media object along with first person… relation determiner 706 may be configured to determine indications of relations between first and second persons that are captured in the media object [0096] FIG. 12… relation determiner 706 may perform step 1402 shown in FIG. 14 to determine one or more relation indicators. In step 1402, the image is analyzed to determine at least one of a distance between the first person and the second person in the image. See also Table 1, p. 10-11}. 

Avegliano and Higgins are analogous references, as both disclose performing an analysis on subscribers in close proximity, captured in a photographing image. Avegliano discloses performing an analysis on a second user within proximity to a display device, while Higgins discloses performing an analysis on a second user within proximity to a first user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Higgins into Avegliano. Having the first subscriber as a “center point” is beneficial to systems where there is not a “center” display unit. 
	
Avegliano, Abu-Rizk, Higgins does not disclose, however, Steiner discloses: 
	wherein the correlation is determined between the subscriber and the other subscriber when the other subscriber is identified from a registration image which the subscriber registers or the subscriber is identified from a registration image which the other subscriber registers, {see at least [0021] This document describes systems and techniques for performing facial recognition without the use of stored biometric data, particularly within the context of a social network according to embodiments of the present disclosure. As described below, face images in digital photos that are submitted to a computer system are tagged… to associate the face images with the identifiers of the persons to whom they belong. For persons who choose to participate in such a system [subscriber] and give permission for their faces to be recognized automatically [subscriber identified], collections of digital photos [registration image] having identified faces are associated with the online identifiers of various persons pictured in the photos [0028] user “Brad” [the subscriber] interacts with a user device 104 to upload a digital photograph 106 to a server device 108 through a network 110. The digital photograph 106 includes a facial image 112 of user Brad, a facial image 114 of user Channing [other subscriber], and a facial image 116 of user Neil [other subscriber]. [0029] system 108 stores the digital photograph 106 in a digital photograph index 118. The digital photograph index 118 is an electronic file repository or database that can be used to store digital photographs and user identifiers for photographs submitted by users.  See also [FIG. 6], [0044-0046], [0068]}.

Avegliano and Steiner are analogous references, as all relate to identifying users in photographing images. Avegliano discloses a system which identifies a subscriber from a registration image, and identifying another subscriber. However, the combination fails to disclose identifying the other subscriber from a registration image registered by the subscriber, or vice versa. Steiner discloses a system for facial recognition, where a subscriber may upload registration images of other subscribers. These images are then used to identify the other subscribers in photographing images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Steiner into Avegliano. Doing so allows for a more focused identification of potentially-correlated subscribers by searching the most-likely correlated subscribers first, such as a family member, likely cutting back on time to identify.

Regarding Claim 5 – Avegliano, Abou-Rizk, Higgins, Steiner discloses the limitations of Claim 1. Avegliano further discloses:  
wherein the analyzing the state information of the subscriber includes identifying a particular object having similarity with a reference object image for recognizing the subscriber from objects within the photographing image of the subscriber analysis area and analyzing state information of the particular object as the state information of the subscriber {[0023] The image of the customer (e.g., facial image) is captured, for example, from a camera or footage from a surveillance system or like, and compared with a database of facial images, and the customer is automatically identified and recognized based on the comparison. Additionally, the customer's mood, emotional, and well-being state is detected or estimated [0054] The hardware processor 502 may capture an image or images of the user 510 entering the area via a sensor device 512, for example, a camera. A camera may be part of a surveillance or security system. The hardware processor 502 identifies the user 510 [subscriber] based on analyzing the images of the user [particular object]. For instance, image recognition system may analyze and compare the image of a user [photographing image] with known or previously stored images [reference object image] to recognize or identify the user 510 [subscriber]. The hardware processor may retrieve from the database 506, a user profile associated with the user 510 based on the identifying}.

Regarding Claim 6 – Avegliano, Abou-Rizk, Higgins, Steiner discloses the limitations of Claim 5. Avegliano further discloses:  
	wherein the reference object image is learned from a registration image pre-registered in connection with the subscriber and the registration image includes an image uploaded to a particular Social Network Service (SNS) of the subscriber {see at least [0020] The system… may create and/or store a database containing image of faces of multiple customers. The database may incrementally augmented over time with additional data (e.g., additional images [registration image] of existing customers [pre-registered in connection with the subscriber] ... The system may communicate with multiple data sources to receive or obtain input to identify, recognize and or track people coming and going at the location, and to compute users' attention, emotional, and well-being data (e.g., from… social media, interaction with apps) [0023] The image of the customer (e.g., facial image) is captured, for example, from a camera or footage from a surveillance system or like, and compared with a database of facial images, and the customer is automatically identified and recognized based on the comparison. Additionally, the customer's mood, emotional, and well-being state is detected or estimated, for example, using image recognition and sentiment analysis of content recently posted in social networks (e.g., the customer's online posting on social network or media or another online channel in the past defined period of time may be examined to determine the customer's sentiment}.  

Regarding Claim 14 – Avegliano, Abou-Rizk, Higgins, Steiner discloses the limitations of Claim 1. Avegliano further discloses:  
	wherein the photographing device is a CCTV device {see at least [0054] The hardware processor 502 may capture an image or images of the user 510 entering the area via a sensor device 512, for example, a camera. A camera may be part of a surveillance or security system [CCTV]}.


Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Avegliano et al. (US 2018/0268440), in view of Abou-Rizk et al. (US 8,510,773), in further view of Higgins et al. (US 2010/0179874), in further view of Steiner et al. (US 2012/0213420), in further view of Dange et al (US 2019/0035153).
Regarding Claim 3 – Avegliano, Abou-Rizk, Higgins, Steiner discloses the limitations of Claim 1. Avegliano further discloses: 
wherein the designation command is configured for analyzing the another subscriber that approaches the subscriber within the threshold distance based on the photographing image {see at least [0051] the demand for a given profile (dp) is computed based on users that are at a given location in a certain point in time (in the example, users 1, 2 and 3 share the same space [0055] The hardware processor 502 may detect one or more other users 522 within a threshold distance of the display device. Responsive to detecting other user or users 522, the hardware processor 502 may determine emotional state of that user (or users) 522}. 

Higgins further discloses:  
	analyzing the another subscriber that approaches the subscriber within the threshold distance based on the photographing image of the subscriber analysis area {[0086] FIG. 12, configuration 1200 includes capturing device, first person, second person, and optionally further persons. In configuration 1200, first person and second person are both in a field of capture of capturing device. Thus, in configuration 1200, second person is associated with a media object [photographing image] captured by capturing device by being captured in the media object along with first person… relation determiner 706 may be configured to determine indications of relations between first and second persons that are captured in the media object [0096] FIG. 12… relation determiner 706 may perform step 1402 shown in FIG. 14 to determine one or more relation indicators. In step 1402, the image is analyzed to determine at least one of a distance between the first person and the second person in the image. See also Table 1, p. 10-11}. 

Avegliano and Higgins are analogous references, as both disclose performing an analysis on subscribers in close proximity, captured in a photographing image. Avegliano discloses performing an analysis on a second user within proximity to a display device, while Higgins discloses performing an analysis on a second user within proximity to a first user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Higgins into Avegliano. Having the first subscriber as a “center point” is beneficial to systems where there is not a “center” display unit.

Avegliano, Abou-Rizk, Higgins, Steiner does not disclose, however, Dange discloses:  
	determining there is no correlation between the subscriber and the other subscriber {see at least [0070] augmented reality system 100 provides a unique view to each augmented reality system user. For example, even though the view 302 (e.g., as shown in FIG. 3B) and the view 304 (e.g., as shown in FIG. 3C) are of the same user (e.g., the user 110b) at the same time and in the same place, the augmented reality system 100 provides a different combination of augmented reality elements in the displayed overlay. In at least one embodiment, if there is no relationship coefficient between a group of augmented reality users (e.g., no one in the group shares any networking system activity or information}, and
	designating the subscriber and the other subscriber as a location-based group when no correlation is determined between the subscriber and the other subscriber, and providing, to the subscriber terminal, based on the location to the subscriber within the location-based [content] group {see at least [0070] if there is no relationship coefficient between a group of augmented reality users (e.g., no one in the group shares any networking system activity or information), the augmented reality system 100 may provide the same augmented reality elements [identical content] in an augmented reality overlay for a particular member of the group. In that embodiment, that particular member would appear the same to every other group member [subscriber in location-based group] who looks at her [0075] the augmented reality system 100 may provide a default augmented reality overlay that is appropriate to the location and setting of the user 110a}.

Avegliano and Dange are analogous references as all disclose systems of capturing and analyzing an image to determine information of the identified person(s). Avegliano discloses a system where state information is gathered of at least 2 subscribers near a display device. If a correlation exists between subscribers’ state information, an advertisement will be ranked and selected to be displayed to the subscribers. However, Avegliano fails to disclose an embodiment of displaying identical content when there is no correlation determined. Dange discloses an augmented reality system, where a relationship [state] is determined from the identified users. If there is no correlation, identical content is presented to the users on the basis of location, e.g, a default display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dange into Avegliano. Avegliano teaches a formula that will select advertisements based on the most highly-correlated state information. Providing location-based content when no correlation exists provides the obvious benefit of providing relevant advertisements to all parties involved. 


Claims 7-8, 12, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Avegliano et al. (US 2018/0268440), in view of Abou-Rizk et al. (US 8,510,773), in further view of Higgins (US 2010/0179874).
Regarding Claim 7 – Avegliano discloses:  A method of operating a service device, the method comprising: 
receiving, from a subscriber terminal …, location information of the subscriber terminal, wherein {see at least [0039] the system may identify public rendering devices available at the customer's current location. For example, a location or locations in the area where one or more devices [subscriber terminal] are installed may be identified by accessing a specification that defines where such devices [subscriber terminal] are in the area. For example, a financial center or bank may have a list with the Internet Protocol (IP) addresses and geo-location of displays it owns to where multimedia contents can be broadcasted. Examples of such devices may include a television or computer with display screens. Whether a public rendering device is located or installed within a defined distance of the customer's current location may be determined to identify one or more available devices [0054] The hardware processor 502 [service device] may identify a rendering device 504 such as a display device [subscriber terminal] available at the user's location [FIG. 5] Rendering deice 504 is external to processor 502 [0032] FIGS. 1A and 1B show a diagram illustrating a method of the present disclosure in one embodiment. The method may be performed by one or more hardware processors, for example, coupled to a storage device. One or more hardware processors may connect to a communication network, for example, for communicating with other devices and/or processors. See also [0059]}.	identifying, at the service device, that the subscriber is located in a subscriber analysis area based on the …; {see at least [0035] at 108, a user entering an area or premise of the enterprise (e.g., a financial center) may be detected [0039] At 120, the system and/or method may identify public rendering devices available at the customer's current location… a location or locations in the area where one or more devices are installed may be identified … [0040]-[0044] discloses multiple identification techniques applied after step 120, identifying subscriber terminal locations}; and 
	receiving, at the service device, a photographing image obtained by photographing the subscriber analysis area {see at least [0037] At 116, the system and/or method may continuously track the customer in the premises of the [subscriber analysis] area (e.g., the financial center). For example, the system may analyze via visual computing images captured by one or more cameras to determine the customer's emotional data [state information] [0054] hardware processor 502 may continuously capture facial expression images of the user 510 via a sensor device 512, for example, a camera. The hardware processor 502 may continuously detect the user's emotional state [information] based on the facial expression images};
analyzing, at the service device, state information of the subscriber based on the received photographing image of … {see at least [0037] At 116, the system and/or method may continuously track the customer in the premises of the [subscriber analysis] area (e.g., the financial center). For example, the system may analyze via visual computing images captured by one or more cameras to determine the customer's emotional data [state information] [0054] hardware processor 502 may continuously capture facial expression images of the user 510 via a sensor device 512, for example, a camera. The hardware processor 502 may continuously detect the user's emotional state [information] based on the facial expression images}
	and providing, to the subscriber terminal, an advertisement according to the analyzed state information {[0054] The system may include… a rendering device 504 such as a display device [subscriber terminal] coupled to the hardware process [0018] multimedia presentations (e.g., financial advertisements) [0040] At 122, the system and/or method may automatically compute optimized sequence of multimedia content to display, for example, to a customer or a group of customers in the location. [0041] At 124 , the system and/or method may render the optimized sequence of multimedia content generated at 122, in public devices available in given location, for example, on the devices determined at 120 [0054] The hard ware processor 502 may generate a sequence of multimedia content 516 based on the user's emotional state and the user profile}  	wherein the analyzing the state information of the subscriber includes identifying a particular object having similarity with a reference object image for recognizing the subscriber from objects within the photographing image and analyzing state information of the particular object as the state information of the subscriber {[0023] The image of the customer (e.g., facial image) is captured, for example, from a camera or footage from a surveillance system or like, and compared with a database of facial images, and the customer is automatically identified and recognized based on the comparison. Additionally, the customer's mood, emotional, and well-being state is detected or estimated [0054] The hardware processor 502 may capture an image or images of the user 510 entering the area via a sensor device 512, for example, a camera. A camera may be part of a surveillance or security system. The hardware processor 502 identifies the user 510 [subscriber] based on analyzing the images of the user [particular object]. For instance, image recognition system may analyze and compare the image of a user [photographing image] with known or previously stored images [reference object image] to recognize or identify the user 510 [subscriber]. The hardware processor may retrieve from the database 506, a user profile associated with the user 510 based on the identifying}.

Avegliano does not disclose, however, Abou-Rizk discloses: 
	a communication device configured to communicate with a subscriber terminal, wherein the subscriber terminal is external to the service device, and the subscriber terminal is a device to be device to be carried or worn by a subscriber, and the communication device is configured to receive, from the subscriber terminal, location information of the subscriber terminal … {see at least [Col. 8, lines 65-67] “Embodiments of the inventive system may comprise features including: providing all necessary connections and agreements to deliver, create (i.e. sponsored SMS, MMS, etc.) and receive data, content, and advertising between carriers and publishers” [Col. 10, lines 18-27, 34-41] “[advertisers] may be provided with one or more interfaces 118 to a Verve ad management network module 122. Ad management module 122 is configured to select and serve targeted ads to users 140. This functionality may also be denoted herein as "AdCel" functionality. Selection is typically done to satisfy one or user customization criteria related to the user, such as providing an appropriate ad for a specific user based on a specific device and interest, at an appropriate time and location.”, “System 120 may also include one or more content and presentation modules 123 configured to extract appropriate content from one or more databases 120, reformat it according to requirements such as user device capabilities, user selections or preferences or other criteria, and facilitate sending it to the user's device through the associated carrier (130a-130d) and/or through other network providers 170 and/or through third party content delivery 160” [Col. 17, lines 33-35] “advertisement may be micro-targeted as it is input based on parameters such as network type, device capabilities, geographical/location information” [Col. 18, lines 39-42] “a location API (LBS) may be provided to allow the publishers through the Verve Platform to locate the mobile phone user and target them with specific information”} 

Avegliano and Abou-Rizk are analogous references, as both disclose detecting a location of a user/subscriber in a given area, and providing advertisements based on state information. Avegliano discloses a subscriber terminal which is external to a service device, the service device capable of receiving location information of the subscriber terminal. However, Avegliano fails to explicitly disclose that the service device has a communication unit able to perform these functions. Abou-Rizk discloses a system comprising a communication device/module capable of receiving location information of a subscriber terminal that is worn or carried by the subscriber. Abou-Rizk motivates the combination by disclosing the advantages of a subscriber terminal carried by a subscriber. For example, Abou-Rizk discloses (Col. 8, lines 4-21) “it is clear that mobile phones offer some unique advantages over other modes of Internet content delivery such as via computers.”, “with the assistance of current and developing location technologies, real-time knowledge of users' locations makes location-based services much more attractive than previously used IP based geo-targeting. This allows for more direct and granular contacts with users where a user's location relative to an advertiser's products or services is important, thus making the advertiser's content immediately relevant and potentially compelling.” The claim would have been obvious because a person of ordinary skill in the art would have been motivated to modify Avegliano to achieve the claimed invention with a reasonable expectation of success. 

Avegliano, Abu Rizk does not disclose, however, Higgins discloses: 
	… external to the service device {see at least fig5, rc512, rc514, rc516, [0070]-[0072]} 
… device to be carried or worn by a subscriber … {see at least fig5, rc512, rc514, rc516, [0070]-[0072]}
… AP access information or the GPS information of the subscriber terminal which is received from the subscriber terminal {see at least fig32, rc3202, [0195] information about the location of the user, GPS data, WiFi data (WiFi is an AP)}
wherein the photographing image is a photo of the subscriber analysis area obtained by a photographing device, and the service device is to receive the photo of the subscriber analysis area from the photographing device; {see at least fig1, rc116, [0062] media object (reads on photo captured by photographic device) as imager, stream of images, relationship with person who captured the image (reads on photo of subscriber}  	… and the location information includes AP access information or GPS information; {see at least fig32, rc3202, [0195] information about the location of the user, GPS data, WiFi data (WiFi is an AP)}     
… the subscriber analysis area {see at least fig1, rc116, [0062] media object (reads on photo captured by photographic device) as imager, stream of images, relationship with person who captured the image (reads on subscriber analysis area}

Avegliano and Higgins are analogous references, as both disclose performing an analysis on subscribers in close proximity, captured in a photographing image. Avegliano discloses performing an analysis on a second user within proximity to a display device, while Higgins discloses performing an analysis on a second user within proximity to a first user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Higgins into Avegliano. Having the first subscriber as a “center point” is beneficial to systems where there is not a “center” display unit. 

Regarding Claim 8 – Avegliano, Abu Rizk discloses the limitations of Claim 7. Avegliano further discloses: 
analyzing another subscriber that approaches the subscriber within a threshold distance based on the received photographing image of the subscriber analysis area  {[0051] the demand for a given profile (dp) is computed based on users that are at a given location in a certain point in time (in the example, users 1, 2 and 3 share the same space [0055] The hardware processor 502 may detect one or more other users 522 within a threshold distance of the display device. Responsive to detecting other user or users 522, the hardware processor 502 may determine emotional state of that user (or users) 522}, 	determining a correlation between the subscriber and the other subscriber {see at least [0051] FIG. 2C shows a data structure storing demand for profiles… For each profile (Pu), there is a weight. Each customer also has a current emotional state (E). In one embodiment, the demand for a given profile (d) is the sum of all customers' emotional state multiplied by that customer's weight for that profile. This demand (d) is then used to determine the multimedia content to be displayed. For instance, multimedia contents associated with demands of higher value may be played first, i.e., customer’s with correlated state information, such as a high stress level, will view the same advertisement selected on the basis of state information},
	designating the subscriber and the other subscriber as a state-based advertisement group when the correlation between the subscriber and the other subscriber is determined, and providing, to the subscriber terminal, an advertisement based on state information of at least one of the subscriber and the other subscriber within the state-based advertisement group {see at least [FIGS. 2A-2C, 3-4] [0050] FIG. 2B shows a data structure storing customer's emotion level [state information] [0051] FIG. 2C shows a data structure storing demand for profiles… For each profile (Pu), there is a weight. Each customer also has a current emotional state (E). In one embodiment, the demand for a given profile (d) is the sum of all customers' emotional state multiplied by that customer's weight for that profile. This demand (d) is then used to determine the multimedia content to be displayed. For instance, multimedia contents associated with demands of higher value may be played first… the demand for a given profile (dp) is computed based on users that are at a given location in a certain point in time [designating a state-based advertisement group] (in the example, users 1, 2 and 3 share the same space) [0055] The hardware processor 502 may detect one or more other users 522 within a threshold distance of the display device. Responsive to detecting other user or users 522, the hardware processor 502 may determine emotional state of that user (or users) 522 and may generate the sequence of multimedia content based on the user's emotional state and the user profile, and the emotional state of that user (or users) 522 and associated profile. In one aspect, a variation or variations in one or more users' stress level measurement may dynamically change the compilation of personalized multimedia content}. 

Abou-Rizk further discloses:  
[subscriber terminal to be worn or carried by the subscriber] {see at least [Col. 8, lines 4-21] “it is clear that mobile phones offer some unique advantages over other modes of Internet content delivery such as via computers.”, “with the assistance of current and developing location technologies, real-time knowledge of users' locations makes location-based services much more attractive than previously used IP based geo-targeting. This allows for more direct and granular contacts with users where a user's location relative to an advertiser's products or services is important, thus making the advertiser's content immediately relevant and potentially compelling.”}

Avegliano and Abou-Rizk are analogous references, as both disclose detecting a location of a user/subscriber in a given area, and providing advertisements based on state information. Avegliano fails to explicitly disclose that the service device has a communication unit able to perform these functions. Abou-Rizk discloses a system comprising a communication device/module capable of receiving location information of a subscriber terminal that is worn or carried by the subscriber. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abou-Rizk into Avegliano. Avegliano motivates the recitation of a communication unit, as they disclose subscriber terminals with IP addresses, geolocation features, as well as the capability to communicate between devices. It is well known to those in the art that such embodiments would not be possible without a communication unit, or the like. Combining Abou-Rizk’s communication unit would have yielded predictable results to one of ordinary skill in the art. Additionally, Abou-Rizk further motivates the combination by disclosing the advantages of a subscriber terminal carried by a subscriber. For example, Abou-Rizk discloses (Col. 8, lines 4-21) “it is clear that mobile phones offer some unique advantages over other modes of Internet content delivery such as via computers.”, “with the assistance of current and developing location technologies, real-time knowledge of users' locations makes location-based services much more attractive than previously used IP based geo-targeting. This allows for more direct and granular contacts with users where a user's location relative to an advertiser's products or services is important, thus making the advertiser's content immediately relevant and potentially compelling.” The claim would have been obvious because a person of ordinary skill in the art would have been motivated to modify Avegliano to achieve the claimed invention with a reasonable expectation of success.

Avegliano, Abu Rizk does not disclose, however, Higgins discloses:  
analyzing another subscriber within a threshold distance based on the received photographing image {see at least [0086] FIG. 12, configuration 1200 includes capturing device, first person, second person, and optionally further persons. In configuration 1200, first person and second person are both in a field of capture of capturing device. Thus, in configuration 1200, second person is associated with a media object [photographing image] captured by capturing device by being captured in the media object along with first person… relation determiner 706 may be configured to determine indications of relations between first and second persons that are captured in the media object [0096] FIG. 12… relation determiner 706 may perform step 1402 shown in FIG. 14 to determine one or more relation indicators. In step 1402, the image is analyzed to determine at least one of a distance between the first person and the second person in the image. See also Table 1, p. 10-11}. 

Avegliano and Higgins are analogous references, as both disclose performing an analysis on subscribers in close proximity, captured in a photographing image. Avegliano discloses performing an analysis on a second user within proximity to a display device, while Higgins discloses performing an analysis on a second user within proximity to a first user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Higgins into Avegliano. Having the first subscriber as a “center point” is beneficial to systems where there is not a “center” display unit.  

Regarding Claim 12 – Avegliano, Abu Rizk discloses the limitations of Claim 7. Avegliano further discloses:  
wherein the reference object image is learned from a registration image pre-registered in connection with the subscriber and the registration image includes an image uploaded to a particular Social Network Service (SNS) of the subscriber {see at least [0020] The system… may create and/or store a database containing image of faces of multiple customers. The database may incrementally augmented over time with additional data (e.g., additional images [registration image] of existing customers [pre-registered in connection with the subscriber] ... The system may communicate with multiple data sources to receive or obtain input to identify, recognize and or track people coming and going at the location, and to compute users' attention, emotional, and well-being data (e.g.…. social media, interaction with apps) [0023] The image of the customer (e.g., facial image) is captured, for example, from a camera or footage from a surveillance system or like, and compared with a database of facial images, and the customer is automatically identified and recognized based on the comparison. Additionally, the customer's mood, emotional, and well-being state is detected or estimated, for example, using image recognition and sentiment analysis of content recently posted in social networks (e.g., the customer's online posting on social network or media or another online channel in the past defined period of time may be examined to determine the customer's sentiment}.

Regarding Claim 16 – Avegliano, Abu Rizk discloses the limitations of Claim 7. Avegliano further discloses:  
	wherein the photographing device is a CCTV device {see at least [0054] The hardware processor 502 may capture an image or images of the user 510 entering the area via a sensor device 512, for example, a camera. A camera may be part of a surveillance or security system [CCTV]}. 


Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Avegliano et al. (US 2018/0268440), in view of Abou-Rizk et al. (US 8,510,773), in further view of Higgins et al. (US 2010/0179874), in further view of Higgins et al. (US 2010/0179874), in further view of Dange et al. (US 2019/0035153).
Regarding Claim 9 – Avegliano, Abu Rizk discloses the limitations of Claim 7. Avegliano further discloses:  
	analyzing another subscriber that approaches the subscriber to within a threshold distance based on the photographing image {see at least [0051] the demand for a given profile (dp) is computed based on users that are at a given location in a certain point in time (in the example, users 1, 2 and 3 share the same space [0055] The hardware processor 502 may detect one or more other users 522 within a threshold distance of the display device. Responsive to detecting other user or users 522, the hardware processor 502 may determine emotional state of that user (or users) 522}. 

Avegliano, Abu Rizk does not disclose, however, Higgins discloses: 
	analyzing other subscriber to within a threshold distance based on the photographing image of the subscriber analysis area {see at least [0086] FIG. 12, configuration 1200 includes capturing device, first person, second person, and optionally further persons. In configuration 1200, first person and second person are both in a field of capture of capturing device. Thus, in configuration 1200, second person is associated with a media object [photographing image] captured by capturing device by being captured in the media object along with first person… relation determiner 706 may be configured to determine indications of relations between first and second persons that are captured in the media object [0096] FIG. 12… relation determiner 706 may perform step 1402 shown in FIG. 14 to determine one or more relation indicators. In step 1402, the image is analyzed to determine at least one of a distance between the first person and the second person in the image. See also Table 1, p. 10-11}.

Avegliano and Higgins are analogous references, as both disclose performing an analysis on subscribers in close proximity, captured in a photographing image. Avegliano discloses performing an analysis on a second user within proximity to a display device, while Higgins discloses performing an analysis on a second user within proximity to a first user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Higgins into Avegliano. Having the first subscriber as a “center point” is beneficial to systems where there is not a “center” display unit. 

Avegiano, Abu-Rizk, Higgins does not disclose, however, Dange discloses: 
	determining there is no correlation between the subscriber and the other subscriber {see at least [0070] augmented reality system 100 provides a unique view to each augmented reality system user. For example, even though the view 302 (e.g., as shown in FIG. 3B) and the view 304 (e.g., as shown in FIG. 3C) are of the same user (e.g., the user 110b) at the same time and in the same place, the augmented reality system 100 provides a different combination of augmented reality elements in the displayed overlay. In at least one embodiment, if there is no relationship coefficient between a group of augmented reality users (e.g., no one in the group shares any networking system activity or information}	designating the subscriber and the other subscriber as a location-based [content] group when no correlation is determined between the subscriber and the other subscriber, and providing, to the subscriber terminal, [content] based on location to the subscriber within the location-based advertisement group {see at least [0070] augmented reality system 100 provides a unique view to each augmented reality system user. For example, even though the view 302 (e.g., as shown in FIG. 3B) and the view 304 (e.g., as shown in FIG. 3C) are of the same user (e.g., the user 110b) at the same time and in the same place, the augmented reality system 100 provides a different combination of augmented reality elements in the displayed overlay. In at least one embodiment, if there is no relationship coefficient between a group of augmented reality users (e.g., no one in the group shares any networking system activity or information), the augmented reality system 100 may provide the same augmented reality elements [identical content] in an augmented reality overlay for a particular member of the group. In that embodiment, that particular member would appear the same to every other group member [subscriber in location-based group] who looks at her [0075] the augmented reality system 100 may provide a default augmented reality overlay that is appropriate to the location and setting of the user 110a}.
	
Avegliano, Higgins, and Dange are analogous references as all disclose systems of capturing and analyzing an image to determine information of the identified person(s). Avegliano discloses a system where state information is gathered of at least 2 subscribers near a display device. If a correlation exists between subscribers’ state information, an advertisement will be ranked and selected to be displayed to the subscribers. However, Avegliano fails to disclose an embodiment of displaying content when there is no correlation determined. Dange discloses an augmented reality system, where a relationship [state] is determined from the identified users. If there is no correlation, identical content is presented to the users on the basis of location, e.g, a default display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dange into Avegliano. Avegliano teaches a formula that will select advertisements based on the most highly-correlated state information. Providing location-based content when no correlation exists provides the obvious benefit of providing relevant advertisements to all parties involved.


Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Avegliano et al. (US 2018/0268440), in view of Abou-Rizk et al. (US 8,510,773), in further view of Higgins et al. (US 2010/0179874), in further view of Steiner et al. (US 2012/0213420).  
Regarding Claim 10 – Avegliano, Abu-Rizk, Higgins discloses the limitations of Claim 8. Higgins further discloses:  
the correlation is determined between the subscriber and the other subscriber {see at least [0083] FIG. 6, in step 604, the media object is analyzed to determine at least one indicator of a relation between the first person and a second person associated with the media object}.  

Avegliano and Higgins are analogous references as both are related to identifying state information of nearby users. Avegliano discloses a formula that, when there is a high-correlation in state information, a state-based advertisement is displayed, however does not specify actively determining that there is a correlation. Higgins discloses determining a correlation between users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Higgins into Avegliano. Adding a binary step of “correlated or not” establishes a threshold value of what is considered “correlated”, providing a more customizable advertising system.  

Avegliano, Abu-Rizk, Higgins does not disclose, however, Steiner discloses:
the correlation is determined between the subscriber and the other subscriber when the other subscriber is identified from a registration image which the subscriber registers or the subscriber is identified from a registration image which the other subscriber registers {see at least [0021] This document describes systems and techniques for performing facial recognition without the use of stored biometric data, particularly within the context of a social network according to embodiments of the present disclosure. As described below, face images in digital photos that are submitted to a computer system are tagged… to associate the face images with the identifiers of the persons to whom they belong. For persons who choose to participate in such a system [subscriber] and give permission for their faces to be recognized automatically [subscriber identified], collections of digital photos [registration image] having identified faces are associated with the online identifiers of various persons pictured in the photos [0028] user “Brad” [the subscriber] interacts with a user device 104 to upload a digital photograph 106 to a server device 108 through a network 110. The digital photograph 106 includes a facial image 112 of user Brad, a facial image 114 of user Channing [other subscriber], and a facial image 116 of user Neil [other subscriber]. [0029] system 108 stores the digital photograph 106 in a digital photograph index 118. The digital photograph index 118 is an electronic file repository or database that can be used to store digital photographs and user identifiers for photographs submitted by users.  See also [FIG. 6], [0044-0046], [0068]}.
	
Avegliano, Higgins, and Steiner are analogous references, as all relate to identifying users in photographing images. Avegliano and Higgins disclose a system which identifies a subscriber from a registration image, and identifying another subscriber. However, the combination fails to disclose identifying the other subscriber from a registration image registered by the subscriber, or vice versa. Steiner discloses a system for facial recognition, where a subscriber may upload registration images of other subscribers. These images are then used to identify the other subscribers in photographing images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Steiner into Avegliano and Higgins. Doing so allows for a more focused identification of potentially-correlated subscribers by searching the most-likely correlated subscribers first, such as a family member, likely cutting back on time to identify.


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  




Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. Nevertheless, Higgins discloses the amended claim elements: 
	… device to be carried or worn by a subscriber … {see at least fig5, rc512, rc514, rc516, [0070]-[0072]}
	wherein the location information includes AP access information or GPS
information {see at least fig32, rc3202, [0195] information about the location of the user, GPS data, WiFi data (WiFi is an AP)} 
	… the AP access information or the GPS information of the subscriber terminal which is received from the subscriber terminal {see at least fig32, rc3202, [0195] information about the location of the user, GPS data, WiFi data (WiFi is an AP)} 
	… [subscriber] who is identified as being located in the subscriber analysis area … {see at least fig32, rc3002 information associated with a location of a user and/or an electronic device associated with the user}
wherein the photographing image is a photo of the subscriber analysis area obtained by a photographing device, and the service device is to receive the photo of the subscriber analysis area from the photographing device; and {see at least fig1, rc116, [0062] media object (reads on photo captured by photographic device) as imager, stream of images, relationship with person who captured the image (reads on photo of subscriber)}  
… obtained by photographing the subscriber analysis area {see at least fig1, rc116, [0062] media object (reads on photo captured by photographic device) as imager, stream of images, relationship with person who captured the image (reads on subscriber analysis area}
Therefore, Higgins disclose the claim limitations. 


The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  



Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622